     Case 3:19-bk-31488                          Doc 60            Filed 07/27/21 Entered 07/27/21 13:09:57                               Desc Main
                                                                   Document     Page 1 of 1


       B 2 1 0 0 A (Form 2100A) ( 1 2 / 1 5 )




                                     UNITED STATES BANKRUPTCY COURT


                                                                   Southern District of Ohio




       In re      Barbara A. S l o n e                                                                    Case No.           3:19-bk-31488




                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY


       A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 1 1 U . S . C . § 1 1 1 l(a). Transferee

       hereby gives evidence and notice pursuant to Rule 3 0 0 1 ( e ) ( 2 ) , Fed. R. Bankr. P . , of the transfer, other

       than for security, of the claim referenced in this evidence and notice.




U . S . B a n k Trust N a t i o n a l A s s o c i a t i o n , as

Trustee of B K P L - E G H o l d i n g Trust                                    New R e s i d e n t i a l Mortgage LLC


                    Name of Transferee                                                         Name of Transferor



       Name and Address where notices to transferee                                  Court C l a i m # (if known):                  9

       should be sent:                                                               Amount of Claim:                 $148,669.39

          c/o R u s h m o r e Loan M a n a g e m e n t Services                      Date Claim Filed:                 07/16/2019

          P . O . Box 55004

          I r v i n e , CA 9 2 6 1 9 - 2 7 0 8


       Phone:         888.504.6700                                                   Phone:
                                                                                               ------------
       Last Four Digits of A c c t # :                       7_0
                                                               _ 1_
                                                                  2__                Last Four Digits of Acct. #: __5
                                                                                                                    � 6
                                                                                                                      � 0
                                                                                                                        � 8
                                                                                                                          -




       Name and Address where transferee payments

       should be sent (if different from above):
          c/o R u s h m o r e Loan M a n a g e m e n t Services

          P . O . Box 52708

          I r v i n e , CA 9 2 6 1 9 - 2 7 0 8

       Phone:         888.504.6700

       Last Four Digits of A c c t # :                                  _




       I declare under penalty of perjury that the information provided in this notice is true and correct to the

       best of my knowledge and belief.



       By: Isl M o l l y Slutsky S i m o n s                                         Date:     07/27/2021

                    Transferee/Transferee's Agent




       Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both.   18 U.S.C. §§ 152 & 3 5 7 1 .
      Case 3:19-bk-31488       Doc 60-1 Filed 07/27/21 Entered 07/27/21 13:09:57   Desc
                                   transfer of claim Page 1 of 1


This form is intentionally blank.

The notice is scheduled to be processed by the Bankruptcy Noticing Center (BNC).

Refer to the BNC Certificate of Notice entry to view the actual form.
